The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed on 6/2/2022.
Claims 1, 2, 4, 5, 7, 9, 10, 13, 14, 18 and 20 are amended.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed June 2, 2022 have been fully considered but they are not persuasive.
As per claims 1, 9 and 20, Applicant amended the claims to include the limitations:  “transmit, to the host device from the first controller for the first memory, an indication for the host device to suspend access activity to the second memory based at least in part on the command to move data between the first memory and the second memory” for claim 1. Examiner relies on anewly cited prior art Kitahara to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 9 and 20 are rejected under 35 U.S.C. 103(a) as being anticipated by Lercari et al. (US 11,175,984) (hereinafter ‘Lercari’), and further in view of Kitahara et al.  (US PGPUB 2014/0156815 hereinafter referred to as Kitahara).
As per independent claim 1, Lercari discloses an apparatus, comprising: a first memory;  a second memory; and a controller coupled with the first memory and the second memory, the controller configured to cause the apparatus to: receive, from a host device and at a first controller for the first memory, an address for the second memory and a command to move data between the first memory and the second memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 2C shows yet another implementation 241, with a host 243 and SSDs i-m, the latter respectively numbered 244-248. In this case however, instead of forwarding information to the next drive (as was the case with the embodiment in FIG. 2B), each drive forwards its data (or EC information) directly to the last SSD 248 and a direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. FIG. SC is used to further elaborate on peer-to-peer operations as introduced earlier. More specifically, FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface. to correspond to the claimed limitation].  
Lercari does not appear to explicitly disclose transmit, to the host device from the first controller for the first memory, an indication for the host device to suspend access activity to the second memory based at least in part on the command to move data between the first memory and the second memory.
However, Kitahara discloses transmit, to the host device from the first controller for the first memory, an indication for the host device to suspend access activity to the second memory based at least in part on the command to move data between the first memory and the second memory [(Paragraphs 0107-0108, 0115-0116 and 0125-0136; FIGs. 3, 11 and 12) where, In S1201, the host A 2a awaits commands from the storage subsystem 1. The command can be a CU access stop request in S1001 of FIG. 10 or the CU configuration change information notice of S1003, for example. When a command from the storage subsystem 1 is received, the host A 2a executes the process of S1202. In the present example, the command from the storage subsystem a 1a is transmitted to the host A 2a. In S1202, the host A 2a determines whether the command from the storage subsystem a 1a is an access stop request to a CU. If the command is an access stop request to the CU (S1202: Yes), the host A 2a executes S1203, and if the command is not an access stop request (S1202: No), the host A 2a executes S1206. That is, if the request is a target CU access stop request from the storage subsystem a 1a of S1001 in FIG. 10, the host executes S1203. In S1203, the host A 2a executes an access stop processing to the CU corresponding to the access stop request. That is, receiving of a new CU access request is prohibited, and after all accesses in execution are completed, the accesses to the CU are stopped. Next, in S1204, the host A 2a adds the information of the CU to which access has been stopped (such as the CU ID (logical address) and the like) to an access stop CU list. In S1205, the host A 2a transmits a CU access stop complete notice to the storage subsystem a 1a. This process corresponds to the process of S1002 in FIG. 10. After processing in S1205 is completed, the host A 2a re-executes the process of S1201, and awaits reception of a subsequent command. In S1201, the host A 2a receives a CU configuration change information notice (S1003 of FIG. 10) from the storage subsystem a 1a. The current command is not a CU access stop request, so the host A 2a executes S1206. In S1206, the host A 2a determines whether the command from the storage subsystem a 1a is a CU configuration change request (CU configuration change information notice). If the command is a CU configuration change request (S1206: Yes), the host A 2a executes S1207, and if it is not a CU configuration change request (S1206: No), the host re-executes S1201. In S1208, the host A 2a executes S1209 if the corresponding CU exists in the access stop CU list (S1208: Yes), and executes the error processing of S1212 if not (S1208: No). According to the present error processing, the reception of an undue CU update request is notified to the host 2 and the management device 5, and a warning is output to the user or the administrator. As described, by confirming whether the corresponding CU in the CU configuration change request exists in the access stop CU list or not, it becomes possible to prevent update based on an undue CU information with respect to the storage coupling information 8. In S1209, the host A 2a extracts the CU configuration change information of the corresponding CU section from the CU configuration change information notice, and updates the storage coupling information 8 using the extracted CU configuration change information. In S1210, the host A 2a sends a corresponding CU update complete notice to the storage subsystem a 1a, wherein receiving the CU access stop at the host from the storage subsystem based on the configuration change request can be modified to include the trasmitting based on the command to move data of Lecari to correspond to the claimed limitation].
Lercari and Kitahara are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Kitahara before him or her, to modify the method of Lercari to include the hardware interconnect of Kitahara because it will enhance data access.
The motivation for doing so would be [“provide a storage system and a method for managing the configuration information thereof, capable of automatically recognizing the change of configuration in a host computer side when change of logical configuration has occurred through the change of physical configuration, such as the expansion or reduction of the storage subsystems” (Paragraph 0013 by Kitahara)].
Lercari further teaches transmit, from the first controller based at least in part on transmitting the indication for the host device to suspend access activity to the second memory, the address and an access command to a second controller for the second memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data to correspond to the claimed limitation]; and communicate, based at least in part on transmitting the address and the access command, the data between the first memory and the second memory via a data path external to the host device [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 2C shows yet another implementation 241, with a host 243 and SSDs i-m, the latter respectively numbered 244-248. In this case however, instead of forwarding information to the next drive (as was the case with the embodiment in FIG. 2B), each drive forwards its data (or EC information) directly to the last SSD 248 and a direct communication among multiple drives by interconnect 582 without the involvement of the host such that each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. As a first example, it is assumed that controller 573 to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Lercari and Kitahara to obtain the invention as specified in the instant claim.
As for independent claims 9 and 20, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 2, 3, 5, 6, and 14-16 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara in view of Kitahara, as applied to claims 1 and 9, and further in view of McCall et al.  (US PGPUB 2019/0042162 hereinafter referred to as McCall).
As per dependent claim 2, Lercari discloses the apparatus of claim 1.  
Lercari does not appear to explicitly disclose wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing.
However, McCall discloses wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing [(Paragraph 0050; FIGs. 5) where the flash or emerging NVRAM technologies are understood to be slower than dynamic random access memory (DRAM) and/or have non deterministic response timing(s). With the ranks of the DIMM of FIG. 5 understood to be composed of DRAM, the DIMM 800 of FIG. 8a would generally not be able to support the data rates in/out of memory as the DIMM 500 of FIG. 5 is able to support. That is, with NVRAM being slower than DRAM and/or having non-deterministic access times (DRAM has deterministic access times), the CA and DQ bus that is coupled to an NVRAM DIMM is apt to have some quiet, unused windows of time as compared to a DRAM DIMM to correspond to the claimed limitation].
Lercari and McCall are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and McCall before him or her, to modify the method of Lercari to include the DRAM and the flash storage of McCall because it will enhance data access.
The motivation for doing so would be [“ increase memory channel capacity and bandwidth while keeping power consumption in check” (Paragraph 0002 by McCall)].
 Therefore, it would have been obvious to combine Lercari and McCall to obtain the invention as specified in the instant claim.
As per dependent claim 3, Lercari discloses store the data in the first memory; and transmit, by the first controller based at least in part on storing the data in the first memory, an indication to the host device that the host device may resume activity to the second memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements, where the mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576) and the concept of busy signal that can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time where the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements inherits the features of transmit, by the first controller based at least in part on storing the data in the first memory, an indication to the host device that the host device may resume activity to the second memory  to correspond to the claimed limitation].
As per dependent claim 5, McCall discloses wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing [(Paragraph 0050; FIGs. 5) where the flash or emerging NVRAM technologies are understood to be slower than dynamic random access memory (DRAM) and/or have non deterministic response timing(s). With the ranks of the DIMM of FIG. 5 understood to be composed of DRAM, the DIMM 800 of FIG. 8a would generally not be able to support the data rates in/out of memory as the DIMM 500 of FIG. 5 is able to support. That is, with NVRAM being slower than DRAM and/or having non-deterministic access times (DRAM has deterministic access times), the CA and DQ bus that is coupled to an NVRAM DIMM is apt to have some quiet, unused windows of time as compared to a DRAM DIMM to correspond to the claimed limitation].
Lercari discloses wherein the controller is further configured to cause the apparatus to: determine that at least a portion of the data is ready to be communicated from the first memory; wherein the indication for the host device to suspend activity to the second memory is transmitted based at least in part on determining that at least the portion of the data is ready to be communicated from the first memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements to correspond to the claimed limitation].
As per dependent claim 6, Lercari discloses store the data in the second memory; and transmit, by the first controller based at least in part on storing the data in the second memory, an indication to the host device that the host device may resume activity to the second memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements, where the mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576) and the concept of busy signal that can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time where the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements inherits the features of transmit, by the first controller based at least in part on storing the data in the second memory, an indication to the host device that the host device may resume activity to the second memory  to correspond to the claimed limitation].
As per dependent claim 15, Lercari discloses receiving, from the host device, one or more access commands for the second memory during a duration in which the data is prepared for communication by the first memory; and servicing the one or more access commands at the second memory during the duration in which the data is prepared by the first memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements, where the mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576) and the concept of busy signal that can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time where the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements inherits the features of receiving, from the host device, one or more access commands for the second memory during a duration in which the data is prepared for communication by the first memory; and servicing the one or more access commands at the second memory during the duration in which the data is prepared by the first memory to correspond to the claimed limitation].
As per dependent claim 16, Lercari discloses storing the data in the second memory; and transmitting, by the first controller based at least in part on the data being stored in the second memory, an indication to the host device that the host device may resume activity to the second memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements, where the mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576) and the concept of busy signal that can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time where the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements inherits the features of transmit, by the first controller based at least in part on storing the data in the first memory, an indication to the host device that the host device may resume activity to the second memory  to correspond to the claimed limitation].
As for claim 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claim 4 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara in view of McCall, as applied to claims 2, and further in view of Law et al.  (US 9,933,980 hereinafter referred to as Law).
As per dependent claim 4, Lercari discloses the apparatus of claim 6.  
Lercari discloses wherein the access command command comprises read command and receiving comprises receiving a first address for the first memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host such that controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, which controller2 584 can then parse to a VBD, channel, die optionally using modulo-based addressing, as introduced in the incorporated by reference documents; the data is then written to (i.e., moved to) memory2 581 as indicated by path 583, i.e., without ever being sent to the host to correspond to the claimed limitation].
Lercari does not appear to explicitly disclose wherein the controller is further configured to cause the apparatus to: perform, based at least in part on the read command, a read operation on one or more memory cells at the address to read at least a portion of the data from the second memory; and perform a write operation on one or more memory cells at the first address to write the portion of the data to the first memory.
However, Law discloses wherein the controller is further configured to cause the apparatus to: perform, based at least in part on the read command, a read operation on one or more memory cells at the address to read at least a portion of the data from the second memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35 and Column 13, lines 44-62; FIGs. 2 and 5) where after a communication path to a target NAND storage device 120 is enabled, control unit 215 reads the components of the complete command transmission received from SSD controller 100 (and stored in buffer 212). Control 215 transmits the transmission data from buffer 212 to IP 211, where IP 211 converts the data into a format that is in accordance with the data protocol that SSD controller 100 uses to communicate with target NAND devices where NAND array controller 110 is configured to recognize a corresponding mirror NAND storage device 120 for a target NAND storage device 120 that is identified by the NAND address received from SSD controller 100. For example, a NAND storage device 120 and its corresponding mirror NAND storage device 120 is defined in a hash table stored in memory within NAND array controller 110. Thus, in such an embodiment, and referring to FIG. 6A, NAND array controller 110 stores a hash table, where a first entry associates a NAND address for NAND storage device 1201 with a NAND address for NAND storage device 120 to correspond to the claimed limitation]; perform a write operation on one or more memory cells at the first address to write the portion of the data to the first memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35, Column 12, lines 43-59 and Column 13, lines 44-62; FIGs. 2 and 5) where The embodiments described in FIGS. 1-5B may be referred to as "non-mirroring" embodiments. In such 45 embodiments, NAND array controller 110 receives a complete command transmission for writing storage data to one or more storage locations in a target NAND storage device 120. As previously shown, NAND array controller 110 determines a target NAND storage device 120 based on a received NAND address, enables a connnunication path to the target NAND storage device 120, and then transmits the complete write connnand transmission (i.e., the write command op code, the addresses of storage locations within the target NAND storage device 120, and the storage data) to the target NAND storage device 120. The NAND address is not transmitted to the target NAND storage device 120. In a non-mirroring embodiment, NAND array controller 110 transmits the aforementioned write command transmission to a single target NAND storage device 120. to correspond to the claimed limitation].
Lercari and Law are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Law before him or her, to modify the method of Lercari to include the reading and writing based on the first and the second addresses of Law because it will enhance data access.
The motivation for doing so would be [“ enable a communication path between the solid state drive controller and one of the non-volatile storage units according to an address received from the solid state drive controller.” (Column 1, lines 46-49, by Law)].
 Therefore, it would have been obvious to combine Lercari and Law to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara in view of McCall, as applied to claims 6, and further in view of Law et al.  (US 9,933,980 hereinafter referred to as Law).
As per dependent claim 7, Lercari discloses the apparatus of claim 6.  
Lercari discloses wherein the access command comprises a write command and receiving comprising receiving a first address for the first memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host such that controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, which controller2 584 can then parse to a VBD, channel, die optionally using modulo-based addressing, as introduced in the incorporated by reference documents; the data is then written to (i.e., moved to) memory2 581 as indicated by path 583, i.e., without ever being sent to the host to correspond to the claimed limitation].
Lercari does not appear to explicitly disclose wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory.
However, Law discloses wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35 and Column 13, lines 44-62; FIGs. 2 and 5) where after a communication path to a target NAND storage device 120 is enabled, control unit 215 reads the components of the complete command transmission received from SSD controller 100 (and stored in buffer 212). Control 215 transmits the transmission data from buffer 212 to IP 211, where IP 211 converts the data into a format that is in accordance with the data protocol that SSD controller 100 uses to communicate with target NAND devices where NAND array controller 110 is configured to recognize a corresponding mirror NAND storage device 120 for a target NAND storage device 120 that is identified by the NAND address received from SSD controller 100. For example, a NAND storage device 120 and its corresponding mirror NAND storage device 120 is defined in a hash table stored in memory within NAND array controller 110. Thus, in such an embodiment, and referring to FIG. 6A, NAND array controller 110 stores a hash table, where a first entry associates a NAND address for NAND storage device 1201 with a NAND address for NAND storage device 120 to correspond to the claimed limitation]; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35, Column 12, lines 43-59 and Column 13, lines 44-62; FIGs. 2 and 5) where The embodiments described in FIGS. 1-5B may be referred to as "non-mirroring" embodiments. In such 45 embodiments, NAND array controller 110 receives a complete command transmission for writing storage data to one or more storage locations in a target NAND storage device 120. As previously shown, NAND array controller 110 determines a target NAND storage device 120 based on a received NAND address, enables a connnunication path to the target NAND storage device 120, and then transmits the complete write connnand transmission (i.e., the write command op code, the addresses of storage locations within the target NAND storage device 120, and the storage data) to the target NAND storage device 120. The NAND address is not transmitted to the target NAND storage device 120. In a non-mirroring embodiment, NAND array controller 110 transmits the aforementioned write command transmission to a single target NAND storage device 120. to correspond to the claimed limitation].
Lercari and Law are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Law before him or her, to modify the method of Lercari to include the reading and writing based on the first and the second addresses of Law because it will enhance data access.
The motivation for doing so would be [“ enable a communication path between the solid state drive controller and one of the non-volatile storage units according to an address received from the solid state drive controller” (Column 1, lines 46-49, by Law)].
 Therefore, it would have been obvious to combine Lercari and Law to obtain the invention as specified in the instant claim.
Claims 8 and 19 rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara, as applied to claims 1 and 9, and further in view of Blake et al.  (US PGPUB 2016/0314078 hereinafter referred to as Blake).
As per dependent claim 8, Lercari discloses the apparatus of claim 1.  
Lercari does not appear to explicitly disclose wherein the first memory has a greater access latency and lower power consumption than the second memory, and wherein the first memory is operated as a longer term storage compared to the second memory and the second memory is operated as a main memory or a cache.
However, Blake discloses wherein the first memory has a greater access latency and lower power consumption than the second memory, and wherein the first memory is operated as a longer term storage compared to the second memory and the second memory is operated as a main memory or a cache [(Paragraph 0031; FIGs. 5) where the first DRAM memory 14 may be highly volatile requiring regular refreshing and so have a relatively high power consumption to store data, but provide a lowest access latency when accessing data compared to other forms of memory. The DRAM memory 14 may also not be subject to wear effects. In contrast, the second DRAM memory 18 may have lower power consumption to store data, but a higher access latency than the first DRAM memory 14. The non-volatile memories 16, 17 may have lower power consumption to store data than either of the first and second DRAM memories 14, 18, but have higher access latency and may also be subject to wear effects whereby repeated writing of data to the memory will eventually result in failure of at least portions of the flash memory 16 to correspond to the claimed limitation].
Lercari and Blake are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Blake before him or her, to modify the method of Lercari to include the DRAM and the flash storage of Blake because it will enhance data access.
The motivation for doing so would be [“ saving in energy” (Paragraph 0034 by Blake)].
 Therefore, it would have been obvious to combine Lercari and Blake to obtain the invention as specified in the instant claim.
As for claim 19, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims 10 and 11 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara, as applied to claim 9, and further in view of McCall et al.  (US PGPUB 2019/0042162 hereinafter referred to as McCall).
As per dependent claim 10, Lercari discloses the method of claim 9.  
Lercari does not appear to explicitly disclose wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing.
However, McCall discloses wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing [(Paragraph 0050; FIGs. 5) where the flash or emerging NVRAM technologies are understood to be slower than dynamic random access memory (DRAM) and/or have non deterministic response timing(s). With the ranks of the DIMM of FIG. 5 understood to be composed of DRAM, the DIMM 800 of FIG. 8a would generally not be able to support the data rates in/out of memory as the DIMM 500 of FIG. 5 is able to support. That is, with NVRAM being slower than DRAM and/or having non-deterministic access times (DRAM has deterministic access times), the CA and DQ bus that is coupled to an NVRAM DIMM is apt to have some quiet, unused windows of time as compared to a DRAM DIMM to correspond to the claimed limitation].
Lercari and McCall are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and McCall before him or her, to modify the method of Lercari to include the DRAM and the flash storage of McCall because it will enhance data access.
The motivation for doing so would be [“ increase memory channel capacity and bandwidth while keeping power consumption in check” (Paragraph 0002 by McCall)].
Therefore, it would have been obvious to combine Lercari and McCall to obtain the invention as specified in the instant claim.
As per dependent claim 11, Lercari discloses storing the data in the first memory; and transmitting, by the first controller based at least in part on storing the data in the first memory, an indication to the host device that the host device may resume activity to the second memory [(Column 36, lines 52-67; Figs. 2C, 4B and 5C) where Lercari teaches an optional arbitration logic in each controller (see FIG. 4B, discussed above) provides a mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576); in one embodiment, this mechanism simply determines whether an addressed drive or structure is already busy, and if so, it queues received commands/requests. In other embodiments, however, a busy signal can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time. Once again, it should be appreciated that using such an architecture, the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements, where the mechanism for avoiding competition between the peer-to-peer bus 582 and the connections to the host (575/576) and the concept of busy signal that can be sent to the pertinent requester and/or a "reservation" can be sent to the requester, to permit the requester to resubmit the command/request at a later time where the host can dynamically schedule a write time such that the two drives exchange data in a manner that reduces interference with host access requirements inherits the features of transmit, by the first controller based at least in part on storing the data in the first memory, an indication to the host device that the host device may resume activity to the second memory  to correspond to the claimed limitation].
Claim 12 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara, as applied to claim 9, and further in view of McCall et al.  (US PGPUB 2019/0042162 hereinafter referred to as McCall).
As per dependent claim 12, Lercari discloses the method of claim 9.  
Lercari does not appear to explicitly disclose wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing.
However, McCall discloses wherein the command is to move the data from the second memory, which has a deterministic access timing, to the first memory, which has a non-deterministic access timing [(Paragraph 0050; FIGs. 5) where the flash or emerging NVRAM technologies are understood to be slower than dynamic random access memory (DRAM) and/or have non deterministic response timing(s). With the ranks of the DIMM of FIG. 5 understood to be composed of DRAM, the DIMM 800 of FIG. 8a would generally not be able to support the data rates in/out of memory as the DIMM 500 of FIG. 5 is able to support. That is, with NVRAM being slower than DRAM and/or having non-deterministic access times (DRAM has deterministic access times), the CA and DQ bus that is coupled to an NVRAM DIMM is apt to have some quiet, unused windows of time as compared to a DRAM DIMM to correspond to the claimed limitation].
Lercari and McCall are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and McCall before him or her, to modify the method of Lercari to include the DRAM and the flash storage of McCall because it will enhance data access.
The motivation for doing so would be [“ increase memory channel capacity and bandwidth while keeping power consumption in check” (Paragraph 0002 by McCall)].
 Therefore, it would have been obvious to combine Lercari and McCall to obtain the invention as specified in the instant claim.
Lercari discloses wherein the access command command comprises read command and receiving comprises receiving a first address for the first memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 7, lines 15-20, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches in connection with a host-issue request; for example, this term encompasses an address provided with a read request which seeks specific data ( e.g., the address may have been originally assigned by the memory controller. Further, FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller! (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller! to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Lercari and McCall to obtain the invention as specified in the instant claim.
Claim 13 rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara in view of McCall, as applied to claim 12, and further in view of Law et al.  (US 9,933,980 hereinafter referred to as Law).
As per dependent claim 13, Lercari discloses the method of claim 12.  
Lercari does not appear to explicitly disclose wherein the access command comprises a write command and receiving comprising receiving a first address for the first memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host such that controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, which controller2 584 can then parse to a VBD, channel, die optionally using modulo-based addressing, as introduced in the incorporated by reference documents; the data is then written to (i.e., moved to) memory2 581 as indicated by path 583, i.e., without ever being sent to the host to correspond to the claimed limitation].
Lercari does not appear to explicitly disclose wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory.
However, Law discloses wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35 and Column 13, lines 44-62; FIGs. 2 and 5) where after a communication path to a target NAND storage device 120 is enabled, control unit 215 reads the components of the complete command transmission received from SSD controller 100 (and stored in buffer 212). Control 215 transmits the transmission data from buffer 212 to IP 211, where IP 211 converts the data into a format that is in accordance with the data protocol that SSD controller 100 uses to communicate with target NAND devices where NAND array controller 110 is configured to recognize a corresponding mirror NAND storage device 120 for a target NAND storage device 120 that is identified by the NAND address received from SSD controller 100. For example, a NAND storage device 120 and its corresponding mirror NAND storage device 120 is defined in a hash table stored in memory within NAND array controller 110. Thus, in such an embodiment, and referring to FIG. 6A, NAND array controller 110 stores a hash table, where a first entry associates a NAND address for NAND storage device 1201 with a NAND address for NAND storage device 120 to correspond to the claimed limitation]; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35, Column 12, lines 43-59 and Column 13, lines 44-62; FIGs. 2 and 5) where The embodiments described in FIGS. 1-5B may be referred to as "non-mirroring" embodiments. In such 45 embodiments, NAND array controller 110 receives a complete command transmission for writing storage data to one or more storage locations in a target NAND storage device 120. As previously shown, NAND array controller 110 determines a target NAND storage device 120 based on a received NAND address, enables a connnunication path to the target NAND storage device 120, and then transmits the complete write connnand transmission (i.e., the write command op code, the addresses of storage locations within the target NAND storage device 120, and the storage data) to the target NAND storage device 120. The NAND address is not transmitted to the target NAND storage device 120. In a non-mirroring embodiment, NAND array controller 110 transmits the aforementioned write command transmission to a single target NAND storage device 120. to correspond to the claimed limitation].
Lercari and Law are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Law before him or her, to modify the method of Lercari to include the reading and writing based on the first and the second addresses of Law because it will enhance data access.
The motivation for doing so would be [“ enable a communication path between the solid state drive controller and one of the non-volatile storage units according to an address received from the solid state drive controller.” (Column 1, lines 46-49, by Law)].
 Therefore, it would have been obvious to combine Lercari and Law to obtain the invention as specified in the instant claim.
Claim 17 is rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara, as applied to claim 9, and further in view of McCall et al.  (US PGPUB 2019/0042162 hereinafter referred to as McCall).
As per dependent claim 17, Lercari discloses the method of claim 9.  
Lercari does not appear to explicitly disclose wherein the command is to move the data from the first memory, which has a non-deterministic access timing, to the second memory, which has a deterministic access timing.
However, McCall discloses wherein the command is to move the data from the first memory, which has a non-deterministic access timing, to the second memory, which has a deterministic access timing [(Paragraph 0050; FIGs. 5) where the flash or emerging NVRAM technologies are understood to be slower than dynamic random access memory (DRAM) and/or have non deterministic response timing(s). With the ranks of the DIMM of FIG. 5 understood to be composed of DRAM, the DIMM 800 of FIG. 8a would generally not be able to support the data rates in/out of memory as the DIMM 500 of FIG. 5 is able to support. That is, with NVRAM being slower than DRAM and/or having non-deterministic access times (DRAM has deterministic access times), the CA and DQ bus that is coupled to an NVRAM DIMM is apt to have some quiet, unused windows of time as compared to a DRAM DIMM to correspond to the claimed limitation].
Lercari and McCall are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and McCall before him or her, to modify the method of Lercari to include the DRAM and the flash storage of McCall because it will enhance data access.
The motivation for doing so would be [“ increase memory channel capacity and bandwidth while keeping power consumption in check” (Paragraph 0002 by McCall)].
 Lercari teaches wherein transmitting the access command comprises: transmitting a write command for the second memory to the second controller for the second memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host such that controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, which controller2 584 can then parse to a VBD, channel, die optionally using modulo-based addressing, as introduced in the incorporated by reference documents; the data is then written to (i.e., moved to) memory2 581 as indicated by path 583, i.e., without ever being sent to the host to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Lercari and McCall to obtain the invention as specified in the instant claim.
Claim 18 rejected under 35 U.S.C. 103(a) as being disclosed by Lercari in view of Kitahara in view of McCall, as applied to claim 17, and further in view of Law et al.  (US 9,933,980 hereinafter referred to as Law).
As per dependent claim 18, Lercari discloses the method of claim 17.  
Lercari discloses wherein the access command comprises a write command and receiving comprising receiving a first address for the first memory [(Column 4, lines 50-67, Column 5, lines 6-17, Column 15, lines 25-50, Column 35, lines 60-67 and Column 36, lines 1-56; Figs. 2C and 5C) where Lercari teaches FIG. 5C depicts two SSDs/drives, each having a controller 573/584 and respective memory 579/581 managed by that controller. each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host but permit drives to send requests to one another via a multidrop communication bus or via a network interface; during system configuration, the host in this embodiment publishes to all controllers (e.g., controllers 573/584) routing information usable by each controller to directly access each other controller via a peer-to-peer bus, such as illustrated in the FIG. As commanded by the host, or as progranmied by the host ( e.g., into an ASL register as will be discussed more fully below) each drive can thereafter send data to another drive pursuant to a move or copy, or EC information, without having to pass that data through the host. The host then determines, based on information sent to it by controller1 (i.e., associated metadata) that the "hot" data should instead be stored in memory2 581, which is part of a different drive and is managed by controller2 584. The host therefore transmits a command to controller1 to transfer the "hot" data directly to controller2, via peer-to-peer bus 582. Accordingly, controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, each of the drives is interconnected by a peer-to-peer bus to permit drives to directly transfer information as might be commanded (575/576) by a host such that controller1 573 sends a command and associated data and metadata via peer-to-peer bus 582 to controller2 584; as pertinent to the embodiment, the host can relay via controller1 573 logical, virtual or physical addresses or another form of index for memory2 581 that is to receive the data, which controller2 584 can then parse to a VBD, channel, die optionally using modulo-based addressing, as introduced in the incorporated by reference documents; the data is then written to (i.e., moved to) memory2 581 as indicated by path 583, i.e., without ever being sent to the host to correspond to the claimed limitation].
Lercari does not appear to explicitly disclose wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory.
However, Law discloses wherein the controller is further configured to cause the apparatus to: perform a read operation on one or more memory cells at the first address to read at least a portion of the data from the first memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35 and Column 13, lines 44-62; FIGs. 2 and 5) where after a communication path to a target NAND storage device 120 is enabled, control unit 215 reads the components of the complete command transmission received from SSD controller 100 (and stored in buffer 212). Control 215 transmits the transmission data from buffer 212 to IP 211, where IP 211 converts the data into a format that is in accordance with the data protocol that SSD controller 100 uses to communicate with target NAND devices where NAND array controller 110 is configured to recognize a corresponding mirror NAND storage device 120 for a target NAND storage device 120 that is identified by the NAND address received from SSD controller 100. For example, a NAND storage device 120 and its corresponding mirror NAND storage device 120 is defined in a hash table stored in memory within NAND array controller 110. Thus, in such an embodiment, and referring to FIG. 6A, NAND array controller 110 stores a hash table, where a first entry associates a NAND address for NAND storage device 1201 with a NAND address for NAND storage device 120 to correspond to the claimed limitation]; and perform, based at least in part on the write command, a write operation on one or more memory cells at the address to write the portion of the data to the second memory [(Column 7, lines 61-67, Column 8, lines 1-11 and 45-57, Column 9, lines 3-15, Column 10, lines 42-59, Column 11, lines 1-35, Column 12, lines 43-59 and Column 13, lines 44-62; FIGs. 2 and 5) where The embodiments described in FIGS. 1-5B may be referred to as "non-mirroring" embodiments. In such 45 embodiments, NAND array controller 110 receives a complete command transmission for writing storage data to one or more storage locations in a target NAND storage device 120. As previously shown, NAND array controller 110 determines a target NAND storage device 120 based on a received NAND address, enables a connnunication path to the target NAND storage device 120, and then transmits the complete write connnand transmission (i.e., the write command op code, the addresses of storage locations within the target NAND storage device 120, and the storage data) to the target NAND storage device 120. The NAND address is not transmitted to the target NAND storage device 120. In a non-mirroring embodiment, NAND array controller 110 transmits the aforementioned write command transmission to a single target NAND storage device 120. to correspond to the claimed limitation].
Lercari and Law are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Lercari and Law before him or her, to modify the method of Lercari to include the reading and writing based on the first and the second addresses of Law because it will enhance data access.
The motivation for doing so would be [“ enable a communication path between the solid state drive controller and one of the non-volatile storage units according to an address received from the solid state drive controller.” (Column 1, lines 46-49, by Law)].
 Therefore, it would have been obvious to combine Lercari and Law to obtain the invention as specified in the instant claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135